October 20, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                    ASPEN PREMIER ASSETS, LTD., Appellant

NO. 14-11-00846-CV                      V.

                       FRONTERA ENERGY, L.L.C., Appellee
                            ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the order
signed by the court below on September 30, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by ASPEN
PREMIER ASSETS, LTD.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.